DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 04/06/2020 is acknowledged.
Claims 1, 9-11, 13-28 and 33 are pending.


Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1, 10-11, 13-28 and 33, drawn to a method for treating a CD47+ cancer, comprising administering to the subject a T cell checkpoint inhibitor and a CD47 blockade drug.  

II. Claims 1, 11, 13-24 and 33, drawn to a method for treating a disease other than cancer presenting with CD47+ disease cells, comprising administering to the subject a T cell checkpoint inhibitor and a CD47 blockade drug.  

III. Claim 9, drawn to a composition comprising a T cell checkpoint inhibitor and a CD47 blockade drug.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I-III are deemed to have no special technical feature that defines the contribution over the prior art of Poirier et al. (US 20190127477).

The technical feature linking Groups I-III is a combination of a T cell checkpoint inhibitor and a CD47 blockade drug.

Poirier teaches a combination of an anti-SIRPa antibody with a T-cell checkpoint inhibitor such as an anti-PD-L1 antibody (e.g. [0572]).  Anti-anti-SIRPa antibodies are CD47 blocking agents, as known to those skilled in the art, and as disclosed in the present specification ([005] at p. 2).  Accordingly, Poirier’s teachings anticipate the technical feature linking Groups I-III.

Since the teachings of prior art anticipate the technical feature linking Groups I-III, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


Species Election

5. This application contains claims which encompass multiple Species of the generic inventions, wherein the T cell checkpoint inhibitor is: 
(i) nivolumab,
(ii) durvalumab, 
(iii) atezolizumab, 

(v) BMS-936559/MDX1105,
(vi) ipilimumab,
(vii) tremelimumab, or
(viii) a combination of nivolumab and ipilimumab.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


6. This application contains claims which encompass the multiple Species of the generic inventions, each species directed to soluble SIRPalpha comprising a single specific combination of amino acid substitutions recited in claim 23.

 These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


7. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If 


8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644